Title: From Alexander Hamilton to Otho H. Williams, 26 April 1794
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury Department April 26th. 1794
Sir

Samuel Smith Esqr. has applied for a passport for a small vessel to be sent in Ballast to the Island of Bermuda which is herewith enclosed.

Mr Smith not being possessed of the names of the Vessel and Master they are left blank in the paper to be inserted by you.
Another passport has been granted for Captain Kean Master of the Schooner Eagle, bound for St Domingo in ballast, and with passengers you will accordingly grant clearances for those vessels, which it is to be observed are to be both American.
I am Sir   With great Consideration   Your Obdt. Servant

A Hamilton
Otho H Williams EsqrCollector Baltimore

